 


109 HCON 236 IH: Expressing the sense of the Congress that all Americans should program their cell phones and other portable electronic devices to show personal emergency contacts under the acronym ICE (In Case of Emergency) to enable emergency personnel to contact family and friends in the event of an emergency.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 236 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Smith of Washington submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that all Americans should program their cell phones and other portable electronic devices to show personal emergency contacts under the acronym ICE (In Case of Emergency) to enable emergency personnel to contact family and friends in the event of an emergency. 
 
 
That it is the sense of the Congress that all Americans should program their cell phones and other portable electronic devices to show personal emergency contacts under the acronym ICE (In Case of Emergency) to enable emergency personnel to contact family and friends in the event of an emergency. 
 
